Citation Nr: 0943715	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Utah Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from October 2002 to March 2003 and on active duty 
from September 2004 to October 2005.  The Veteran also has 
additional Army Reserve active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.   

In October 2009, the Veteran failed to appear for a hearing 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In her substantive appeal, the Veteran referred to a pending 
medical discharge from the Army Reserve because of migraine 
headaches and she asked that the evidence from the medical 
board be considered.  

While the RO has already made several attempts to obtain the 
records, VA will make as many requests as are necessary to 
obtain relevant records from a Federal department unless the 
records sought do not exist or that further efforts to obtain 
the records would be futile.  38 C.F.R. § 3.159(c)(2).



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for a copy of the 
Medical Board report. 

2. If the Veteran does not have a copy of 
the Medical Board report or fails to 
respond, ask the appropriate custodian of 
federal records for the Veteran's Army 
Reserve service personnel records.  If the 
service personnel records show that the 
Veteran was medical discharged from the 
Reserve, then request the Medical Board 
report.  If the records do not exist or 
that further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).  

3. Ask the examiner who conducted the VA 
examination in September 2007, or if the 
examiner is unavailable a different VA 
examiner to clarify, considering accepted 
medical principles, pertaining to the 
history, manifestations, clinical course, 
and character of migraine headache: 

Whether the preexisting migraine headaches 
were aggravated by service, that is, was 
there a permanent increase in severity, 
that is, a worsening of the underlying 
condition not due to the natural progress 
of the condition as contrasted to a 
temporary worsening of symptoms?  



In formulating the opinion, the VA 
examiner is asked to comment on the 
clinical significance that:

On active duty for training on 
January 15, 2003, the Veteran 
complained of a right temporal 
headache of 13 days' duration and the 
impression was cluster headache; on 
January 29, 2003, the Veteran 
complained of migraine headache in 
the right temporal area and history 
included migraine, but the assessment 
was headache due to dehydration.

In November 2003 and July 2004, while 
in Reserve status, the Veteran was 
given medication for migraine.  It 
was noted that migraine was common 
with a menstrual cycle.  

In April 2005, while on active duty, 
the Veteran was taking medication 
more often for migraine associated 
with her menstrual cycle and running.  
In September 2005, it was noted that 
the Veteran's headaches increased in 
frequency while deployed to Iraq. 

In November and in December 2005 and 
in March 2007, while in Reserve 
status, the impression was migraine 
and the Veteran was prescribed 
medication.  

The claims folder should be made available 
to the examiner for review.  





4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


